oO Oo NHN DN OO FF WD NO KF

NO wo NY NY WHO WD WN NO NO KH HF HF KF FF FO OU FUL SU El
ao JN DWN UO FP WO NY KK 3D BO BoB HN DB OW FP WO NO KH CO

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 1 of 24

ACCESS TECHNOLOGIES SERVICES, INC.
HANK FALSTAD AIBCA, ICC #0001259
AMERICAN INSTITUTE OF BUILDING COMPLIANCE Tee ts™ ——

 

 

 

ACCESSIBILITY INSPECTOR/PLANS EXAMINER —_ENIERED — ve
BOARD CERTIFIED ADA ARCHITECT™ ———_{CUHSELPARTIES 0 RECORD
10225 Button Willow Drive ]
Las Vegas, NV 89134-7595 .
Telephone: 702-649-7575 MAY -3 2021

CLERK U
ADA Architect for Plaintiff bisvRicT OF neyo

my,
L0 Lose neers.

Ee
IN THE UNITED STATES DISTRICT COUR oo
FOR THE DISTRICT OF NEVADA

 

Raye Theresa Zammit, an individual Case No.
11163 Crimson Dusk Court
Las Vegas, NV 89135
(702) 873-3221

elvisdigit1 ail.com

COMPLAINT FOR DECLARATORY AND
INJUNCTIVE RELIEF

Plaintiffs
v. [Civil Rights — Alleging Disability-Based
Discrimination]
Richard Solomons, CEO
Holiday Inn Express Corporate Office
Headquarters
InterContinental Hotels Group IHG

3 Ravina Drive Suite 100
Atlanta, GA 30346-2149

And

Naveeen P. Kakarla, President & CEO
Hersha Hospitality Management LD
510 Walnut Street, 9 Floor
Philidephia, PA 19106

And

Laurie Misko, General Manager
Holiday Inn Express Water Street
126 Water Street

New York, NY 1005

Defendants

New Nene Nene Serer” Sree” Nese re Ne Serene” “See” ee Sean “oer” Seaene” Smee” Sener!” ‘ree Senet! Nene See Snag! Smartt! Seeaeet \maget! Smee! Nemueet! Snare! “oem! antl! nate! caer! “eet! eee

 

Page 1

 

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
Oo Co TFT NH nD FP WO WH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 2 of 24

INTRODUCTION
Hank Falstad, of ACCESS, told the plaintiff that he would take the case and get the buildings and
site ADA compliant.

Section 12183° of the ADA of 1990 and the Amendment Act of 2008 are all about accessibility of
buildings and sites. Section 12183 is 90% architectural, 5% litigation and 5% judicial.
Accessibility of buildings and sites is a component of architecture and has been a part of the
practice of architects for 60 years. Section 12205° is how the person with a disability engages the
attorney and the Federal Judge and Architect, and the Attorney General in Sections (Subpart E and
Section 12117°, and all to help that person with a disability in Section 12188°.

The architect is a major informational resource needed to make the ADA Acts work for that
disabled person. I, Hank Falstad, an ADA architect of ACCESS TECHNOLOGIES SERVICES,
INC. have been engaged by “Plaintiff,” to get the buildings and sites of “Defendants” ADA
compliant to Section 12183. I, on behalf of the Plaintiff, am filing this case in Federal Court as the
ADA Acts require.

1. Section 12205 empowers that person with an ADA disability to
get that building and site ADA compliant.

2. Section 12205 gives that person with an ADA disability free
“Attorney Fees” to get that building and site ADA compliant.

3. Section 12205 gives that person with an ADA disability free
access to that “Federal Court” so that Federal Judge can order that
building and site owner to get that building and site ADA
compliant.

4. Section 12205 gives that person with an ADA disability free
“costs” to get that byilding and site ADA compliant. That Board
Certified ADA Architect™ is a cost that identifies all items and
elements of the building and site that are not ADA compliant.
That Board Certified ADA Architect will survey the property and
site for ADA compliance and the American Institute of Building
Compliance Architects™ will certify the building and site is ADA

Page 2
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
Oo Co NY DBD Oo FP WO NO —

NOY NO NY VN NO WN NY NV NO | KF HF Ke Re REO ee See
oo NY NHN vA f&f WO NO F-|§ OS CO Oo NHN WS AW LPL WY NO —| O&O

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 3 of 24

compliant.
5. (a) Subpart E, “Enforcement,” requires the Attorney General to
litigate.
(b) Section 12117 Enforcement, Powers, remedies and procedures
to the Attorney General.
6. Section 12188 Enforcement enables that person with a disability,
“to engage not in a futile gesture.”

@AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED Page 49 of 72
Sec. 12183. New construction and alteration in public accommodation and commercial
facilities

@AMERICAN WITH DISABILITIES ACT OF 1990, AS AMENDED Page 61 of 72

Section 12205. Attorney’s fees

In any action or administrative proceedings commenced pursuant to this chapter, the court or
agency, in its discretion, may allow the prevailing party, other than the United States, a
reasonable attorney’s fee, including litigation expenses, and costs, and the United States shall

be liable for the foregoing the same as a private individual.

@AMERICANS WITH DISABILITIES ACT OF 1990 Page 61 of 72
Subpart E, “Enforcement,” describes the Act’s title III enforcement procedures, including
private actions, as well as investigations and litigation conducted by the Attorney General.

These provisions are based on sections 308 and 310(b) of the Act.

@AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED Page 23 of 72
Section 12117. Enforcement

(a) Powers, remedies, and procedures

The powers, remedies, and procedures set forth in sections 2000c-4, 2000e-5, 2000e-6,
2000e-8, and 2000e-9 of this title shall be the powers, remedies, and procedures this
subchapter provides to the Commission, to the Attorney General, or to any person alleging
discrimination on the basis of disability in violation of any provision of this chapter, or

Page 3
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
-, Ww bd

oO Oo ~ HD WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 4 of 24

regulations promulgated under section 12116 of this title, concerning employment.

@AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED
(A) In general

(1) Availability of remedies and procedures

The remedies and procedures set forth in section 2000a-3(a) of this title are the remedies

and procedures this subchapter provides to any person who is being subjected to

discrimination on the basis of disability in violation of this subchapter or who has

reasonable grounds for believing that such person is about to be subjected to discrimination

in violation of section 12183 of this title. Nothing in this section shall require a person with
a disability to engage in a futile gesture if such person has actual notice that a person or

organization covered by this subchapter does not intend to comply with its provisions.

Page 4

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
o co NI DN OOH FP WY YN

NO wo NO NO WO NH NH NO NO He He He He HEF 8 OE
“ao NWN OH FP WY NY FH CF Oo Fe NN HD OH BP WH NY | OS

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 5 of 24

COMPLAINT

Plaintiff, Raye Theresa Zammit, (hereinafter the “Plaintiff’), through her undersigned architect,
hereby files this Complaint and sues, Richard Solomons, CEO, Holiday Inn Express Corporate
Office Headquarters, InterContinental Hotels Group IHG, 3 Ravina Drive Suite 100, Atlanta, GA
30346-2149 and Naveen P. Kakarla, President & CEO, Hersha Hospitality Management LD, 510
Walnut Street, 9 Floor, Philadelphia, PA 19106 and Laurie Misko, General Manager, Holiday Inn
Express Water Street, 126 Water Street, New York, NY 10005, dba Holiday Inn Express Water
Street, 126 Water Street, New York, NY 10005 (hereinafter, collectively, the “Defendants”), for
injunctive relief, architect’s fees and litigation expenses (including, but not limited to, court costs
and expert fees) pursuant to Title 42 U.S.C. Public Health and Welfare, Chapter 126 — Equal
Opportunity for Individuals with Disabilities, Subchapter III — Public accommodations and
services operated by private entities starting with 42 U.S.C. §12181, et. seq., (“THE AMERICANS
WITH DISABILITIES ACT of 1990 [PL101-336] and the AMERICANS WITH DISABILITIES
AMENDMENTS ACT OF 2008 [PL110-325], the “FEDERAL ADA”).

JURISDICTION AND PARTIES

1. This is an action for declaratory and injunctive relief pursuant to Title 42 U.S.C. — Public Health
and Welfare, Chapter 126 — Equal Opportunity for Individuals with Disabilities, Subchapter III —
Public accommodations and services operated by private entities starting with §12181, et. seq.
(hereinafter referred to as the “Federal ADA”). This Court has subject matter jurisdiction over this
action under 28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 3614(a) and 12188(b)(1)(B); pendent
and supplemental jurisdiction is proper under 28 U.S.C. § 1367 and thus, this Court has

jurisdiction.

2. The remedies provided by the “Federal ADA” suits are brought under the Federal Civil Rights
Act 1964.

3. Venue is proper in this Court, pursuant to the ADA Amendments Act of 2008 (P.L. 110-325),

Section 12118. Enforcement, (a) in general, (1) Availability of remedies and procedures.

Page 5
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
o eo HN DN HD FP WY WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 6 of 24

The remedies and procedures set forth in section 2000a-3(a) of this title are the remedies and
procedures this subchapter provides to any person who is being subjected to discrimination on the
basis of disability in violation of this subchapter or who has reasonable grounds for believing that
such person is about to be subjected to discrimination in violation of section 12183 of this title.
Nothing in this section shall require a person with a disability to engage in a futile gesture if such
person has actual notice that a person or organization covered by this subchapter does not intend to

comply with its provisions.

All professionals involved in this lawsuit are located in Las Vegas, Nevada; Federal ADA court,
the DOJ, Attorney General attorney, and the American Institute of Building Compliance
Architects, Board Certified ADA Architect.

PLAINTIFF

4. Between July 7, 2016 and July 22, 2016, the Plaintiff visited and used a guest room #0603 in the
Defendants’ Facility known as Inn Express Water Street and located at 126 Water Street, New
York, NY 10005 (hereinafter sometimes referred to as “Defendants’ Facility” or “Defendants’
Property”) encountered or had knowledge of the architectural barriers, violations of the “Federal
ADA” as further enumerated and alleged in Paragraph 24 below.

Advocate’s Statement:

Page 6
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
- WwW WN

o Oo NN OA NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 7 of 24

Exhibit 1:
Raye - Cham les Zopu pect Pol
g

STEL. BY ERAMBIT ne
_ ruby fea 20le DT Hao Te. Make Reseaundi Tion::
- Te Stay 1a VYEs Wwetlan. ToT Rew THe Down __

CALLE D _Bechise We. aeenin 2. _ENTERTAD Sa Z
blow 777-16 - TAZ Mb.. -toliany Dw. Expeesd.
WDM. dle UNTER. STCOET Wt LU ALARBLE ce
(Rerllge THE eetrmunlian. eT. 181 Tine, Do
Mogusstea AF Padi Ciap kbeem [Plo Api ile
Te Have #0 Lites Lehi oul. tilly headed 2 el:
Aiwa pene. the. CCze £3 $u60. (2 G20m a
TEC GTA FRObBR7 77 LN Bex. SHIRLL YOO Gov ld
Lue Then THs. Winelehain Akaund: 4a i].
Lene. weT 4 FaAnOlcnge Cleon fe like thous iu
Like. Ceili en Td te Feud. [288,12 Wo Fiey
Slate Tle? ute ulsiLy have. Te bay THees..
Ltt h.t, One. FEECMIBE LTUR MED CELE, bale ttle
eT pdae (by The ten). DOs bee, tebe 1GEUE DQ
A £6 vin tone Mune Alle Sicee Butlins
eT nic ppED. Live. Mista 76 Chrrme, Ove. _
The. TOI? 78 he f2 Sty wWEte., fly Slee Rawn
Aa Te Help (260M Atte. OW OF the E7¢viQ
in Feun.Lwoltin. Pelt rio. bal city ExzLe
Vite litlbee, thirten Plas SE we FbsDi eo. ble TF.
Cot iets nso Tit. bea att. Tike LO Abily 3. EWOfe
IY L7-R Or Zhe. Libfeel htie dante. Be La tTeaD.
LE Thea hl Wht pehluplver Sf ie2 4) feu. Bays
Lot ie eps wi The Eifubln te @67T_ STvate Te.

Page 7
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
sa NH Wn Fb WY WN

oO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 8 of 24

Kaye wud Ch-«gles aad a ( ant )

LLopwtbie thin 576, Fyn_tih. Feel beeen Wie. Fltoks
| FA S7#e7TEP TS! YoLl. [pile liletul £0 hauls
Ha Ave iiityen Ogee Up Pepin 22 Tife7
‘Tine Canals Malkin (bpp {7 Fjpoaws ph Feae
|The. Lh. auth Jad wWetbhi2 87 by9. 4p Toy Wleyi2
| Be STexdt_ 9Nn UWpRLE.TS. Get Ou Lal’

TS He Exe Eden Deel Titi Ctila2 2PAT LT MBE
Pee. Bapmiecs. Tio. Days Ai Tin Heiy His Ban»
| SeT_ Sek Gran th Hip b

_& Fhicipzhs 10 THe Koom,ule Herero Team.

| OTHE. Gueils. THA Thre Atpporara Peg veaT by
[Ube LuTr cur Veen awo fA ne For. The

Brevelorn A /fouseman Jel Us ThlaT The
Flaviten wre oul oF sb2u1ce 22mm ELD Have
tb THAike THe. STairg So Me Ano Mly lpi Enh
| WevT Fb The STAILLYOLL pail $Roe CODED

| Zo Wows Her beLoraT ie Wileel Chin Mp

| Heine gT Peru wth tate tbe Dsseo i TB
Aes Taped pwn fe lidue PA

NEPip Lowel Ell. Aue wine 2 Fe 242 LET
i Croce AF Liee EF uy

| (flere bide _enchian Te IE5T Im lbs uM
Tie Fal, Doak They Fieleo wel Te Ubeev _.
Luety Time Liljee T9L.2 MC GUT.

 

 

 

 

 

Page 8

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
eo S&S NN BNO A PP WY NY

NO NO NM NO WH NO NYO NWN NO KK HF HF HF KF SES OO SOU eS|llUhU Eel
“ao Ss NHN UN BP WD NO KH FD Oo Oo NN HD WAT FP WY NYO KF CO

 

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 9 of 24

6

Raye fi (Aun es Caml ~ %

 

Hite wont Dry Tonioe Seiseen £ ian, pp
FLIGHT. Hotnae.T Din ble Feel Spa Fr.

 

 

Z. Ob 772.

 

   

CLM Mh dSa2

dip TS Come wn CEB [Peas an Lé 10 2 Lbutoe

 

 

(Vew, Yer. City Fipw Rupp ewned E/ecL2_
4UUEOAGHT = THis BaP :
fe__Fibs aF dives STK es JAG Ne

Page 9
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
o foe& NN WB A FP WW WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 10 of 24

Exhibit 2:
Roye- Zaye ~ — ~ry- [~ pire bility

my ‘pisals ileTy Tidal Cauten poe Te Lee L9 A
Whee tthe tH ippele tt RUZ TL be Lb: BRU
[eke My Feri tilly 22ETACE, 17 aie A.
Com teunun FrAclure. THE Bene. Cte THasleH
Tle, Sheil, PREV E A Site Ce ky Ah tte pes. Peps.

 

Weer. EEiatie fax (Alksusld ts 0 (al OL
Te Whit Ive Ha Ti2ttve lige. Sune Ceye aut THe.

LETAEE , Tite. Bree tli nt tal. THES C PE «EQNS
Libhiecen fue Fe MLBUE TH L. LOE ARE aM ee Faye __
Sityllecn sta Vidye. Feletecbe CHES» Pliny AL TaaYyFEXTE
Littell. Cttuset2 Atrnptte.tie hse. pltuk liter.
MTHS ROWE 2, BAL IHECE Mee Ea lbp LeBs |
We! Seeburs 1b Ang LEP LEG WL. MBE Lumlee..
LOK RL tek Pha Pe Mave a. 1ucb_ Copincames
Aus Cyewe. 5h) Seep LEFT AFG. Tit a7 CP ri)Os ?esTélee
Bime CET tin bts be LORD E Ta My FRG,
Tieyi he. Te. Lileal FC Cut tt silo tHe FE pIRUE SEL IC) «
Caw #4 D ALEe Case fife Te lle. fb f£e48T .
Ponpi lew, + wpe Ge7Lane aul oF Breath) vam
fpelpplaliws. “Fifa laditee de Clit Lia. thittd Tlbe.
thy. Oy ZL Sovuln GST. Aeatitti~a Tita FheaT ___.
YEO = AEWA IO Ub. CO2ES OM Dy AZG8 10M
aw. My Lew Fitti. La Fast vas Ha anesén
AS ULC EAT E Hil Tap sT76 fe. bile gpag Bx2, ttt
CALs « (itn s_ 19210 MMO fo. AtL Ie Catt pheaTay
Wen eieat Meaaé.« Ti wh. T302_Ty Ll.

Decloe. (tet 162. BOn ome. decir Bonen
To peures Aovse.. Uv £ESLNGH Fool)...

 

Page 10
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
So co SNF WN WO FP WY NO —

wo NO HNO NHN NH PB NO NO NO FS FS FS FSF KF SFO OSU Sl Sl
ao nN DN A BP HOUND eRrlUDOlUmlUlCUNCOClClUOeDWUNSN Ol NCUCUCUMCUlUlUCUMNGOOND HL CO

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 11 of 24

~ A.

 

a

Rk. p Te 7. 3 a.
teeis2, 1. fan To Wave A Teralhez Hobtn Stear

 

Wheel chsese., Feet hike Lull ‘be Wr
te Wheelotiatkh.s FOR Life.

Exhibit 3:

’ Popintey ,
PATIENT winkeye Zane tt—onéf af
ADDRESS:

Bowie ee Ca AL
De? . D AREAL Rot VieL-~

wm << Dry By

Jor JODIS, POLITZ CLR Seems HY
653 TOWN CENTER om ee: SUITE €118, LAS VEGAS, NEVADA 89744 *(702)-240-8038

 

5. At the time of Plaintiff's visit to the Defendants’ Facility, prior to instituting the instant action,
Plaintiff (hereinafter referred to as “Plaintiff”’) is a resident of the United State of America.
Plaintiff suffers from what constitutes a “qualified disability” under the “Federal ADA”. Plaintiff
has a certain developmental disability which limits the use of the plaintiffs’ legs and uses a
wheelchair. The Plaintiff personally visited Defendants’ Property but was denied full and equal
access to and full and equal enjoyment of the facilities within Defendants’ Property, which is the

subject of this lawsuit.

Page 11
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
o oe NHN AO FF WY NY

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 12 of 24

6. The Plaintiff has visited, used, or attempted to use the property which forms the basis of this
lawsuit on, about and between the dates above referenced, and but for the negligent discrimination
they encountered on the visit, plans to, and intends to, return to the property to avail themselves of
the goods and services offered to the public at the property. The Plaintiff has encountered
architectural barriers and discriminatory policies and procedures at the subject property. The
barriers to access at the property have endangered his safety. Plaintiff is a disabled individual who
is currently deterred from patronizing a public accommodation due to Defendants’ negligent
failure to comply with the “Federal ADA” signed into law in 1990, and so he has suffered an
actual injury. Plaintiff is threatened with harm in the future because of existing building ADA
violations and imminently threatened non-compliance with the “Federal ADA”, and so he has

suffered imminent injury.

Page 12
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 

 
N

o fF NY DOH THN Ee WH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 13 of 24

DEFENDANTS

Exhibit 4:

RICHARD SOLOMONS

 

Richard Leslie Solomons (born 9 October 1961) is a British businessman, currently Chief
Executive oflnterContinental Hotels Group"!

Solomons is the son of a North London car dealer, and was educated at University College School,
Hampstead, before studying economics at Manchester University.2

Solomons worked in investment banking with Hill Samuel Bank for seven years, including two years in
New York. He worked for seven years in investment banking, based in London and New York.
Solomons qualified as a chartered accountant with KPMG in 1985.

Solomons has been the Chief Executive of Intercontinental Hotels since 1 July 2011. He was
previously Chief Financial Officer, and before that Head of Commercial Development since June 2009.
Solomons joined Intercontinental Hotels in June 1992.8

According to The Daily Telegraph, "Solomons' long tenure at the company should make it one of the
FTSE's more seamless successions".

Solomons is married with three children.

Exhibit 5:
Hersha Means Happy

Hersha means happy when translated from an ancient language rooted in sanskrit and, not coincidentally, is the name of co-founder
Hersha Shah, who is also the wife of co-founder Hasu P. Shah.

WE SEEK TO GIVE BACK TO THE COMMUNITY AND OUR EMPLOYEES THE OPPORTUNITY TO LIVE THE AMERICAN DREAM.
Like many in the hospitality industry, our company has humble beginnings. Our founders started the business in Harrisburg, PA and,

at our first hotels, were operators at the core — in fact, they were our earliest front desk agents, room attendants, and outside sales
team.

Our founders realized early-on the value of our associates and the importance of providing personal growth, respecting other’s views,
and investing in their employees. Hersha and Hasu recognized the bigger picture and consistently made decisions that would enable
long term growth. They had a keen understanding that entrepreneurship alone would not be enough to fulfill the vision of HHM.
Building a team and believing in the skills of others would be the only way to build a best-in-class operating company. Growth and
scalability required investing in technology and developing process systems early. Strategic and calculated risks empowered our

leaders to enter high barrier markets like New York City, Philadelphia, Boston, Washington D.C., Miami, Los Angeles and San Diego.

 

   

~ HE STARLITE MOTEL WAS THE FIRST PROPERTY HERSHA AND HASU HAD PURCHASED.

The company’s core values have not changed since Hersha and Hasu ran their first hotel. The balance of professional pursuits and
steady focus on community remain key tenets of the company. The Company’s success is shared with associates through continued

Page 13
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 

 
o Oo SN DN NO FF WD NO K&S

BO WMO NO NO NY NY NY WN NO HF HF HF RP Fe RPO OS Oe oe
eo NN WO OO FP WO NY §|§ FDO OBO CO NTN WB UA BR W NO KF CS

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 14 of 24

investment in the business, enabling growth and providing career advancement. We train associates to develop transferable skills and
attract people who want to grow with the Company. We demonstrate respect for all individuals and our associates understand that we
are more than an investment company; and that serving the guest is what working in hospitality is all about.

Community, in its many forms, remains at the center of Hersha’s mission: creating an internal community for associates, giving back
to the local communities in which hotels operate, and positively impacting communities thousands of miles away through EarthView
and other outreach programs.

In these pivotal years of rapid growth, HHM has been able to realize the vision that Hersha and Hasu had nearly a quarter of a century
ago while implementing similar measures to ensure continued growth in the future.

7. Defendants may own and/or operate more hotels in States and elsewhere in the United States
which are also in violation of the “Federal ADA”.

8. The Defendant is authorized to conduct and is conducting business within the State of New
York. Upon information and belief, Defendant is the owner, lessee and/or operator of the real
property (the “Subject Facility”), and the owner of the improvements where the Subject Facility is
located and that the real property shall conform to laws, regulations, codes and ordinances of
Federal, State, County, City or any other jurisdiction as each may apply, which is the subject of
this action: the hotel commonly referred to as Holiday Inn Express Water Steet, which also
maintains and controls the Subject Facility.

SUBJECT PROPERTIES

9. Defendants own, lease, lease to, or operate a place of public accommodation as defined by the
ADA and the regulations implementing the ADA, Title 42 U.S.C., Chapter 126, Subchapter III
§12181(7)(A), §12182(b)(1)(A)G) and §12183. Defendants are responsible for complying with the
obligations of the Federal Civil Rights Laws, one of which is the “Federal ADA”. The place of
public accommodation that the Defendants own, operate, lease, or lease to and owns or operates

Holiday Inn Express, which is located at 126 Water Street, New York, NY 10005.
.

10. All events giving rise to this lawsuit occurred in a County, State of the United States. Venue is
proper in this ADA Court as the premises are located in the State of the United States and
Defendants do business within the State of the United States.

11. Pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343, this ADA Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title 42 U.S.C., Chapter

Page 14
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
oOo S&S NN WB AW FP WO YN

DO WHO WB ND NO WMO WN NO NYO FF Fe HF FH KF Fe Fe Oe ee
ao Nn DN OT FP WYO NY KH FSF BO ON DH AH FP WY NY KF CS

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 15 of 24

126, Subchapter III §12181 et seq. See also 28 U.S.C. §2201 and §2202. This ADA court is
located in the State of Nevada, City of Las Vegas, also the American Institute of Building
Compliance Architects is located in the Sate of Nevada and the City of Las Vegas.

AMERICANS WITH DISABILITIES FACTUAL ALLEGATIONS

COUNT 1 —- VIOLATION OF THE “FEDERAL ADA”

12. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act of 1990
(“ADA”), Title 42 U.S.C. §12101 et. seq. with an effective date of January 26, 1992, followed by
the Americans with Disabilities Amendments Act of 2008 (“ADA”) on September 25, 2008, with
an effective date of January 1, 2009.

13. Congress found, among other things, that:

(i) now some 70,000,000 Americans have one or more physical or mental disabilities, and
this number shall increase as the population continues to grow older;

(ii) historically, society has tended to isolate and segregate individuals with disabilities, and,
despite some improvements, such forms of discrimination against disabled individuals
continue to be a pervasive social problem, requiring serious attention;

(iii) discrimination against disabled individuals persists in such critical areas as
employment, housing, public accommodations, transportation, communication, recreation,
institutionalization, health services, voting, and access to public services and public
facilities;

(iv) individuals with disabilities continually suffer forms of discrimination, including
outright intentional exclusion, the discriminatory effects of architectural, transportation, and
communication barriers, failure to make modifications to existing facilities and practices.
Exclusionary qualification standards and criteria, segregation, and regulation to lesser
services, programs, benefits, or other opportunities; and,

(v) the continuing existence of unfair and unnecessary discrimination and prejudice denies
people with disabilities the opportunity to compete on an equal basis and to pursue those
opportunities for which our country is justifiably famous and costs the United States billions
of dollars in unnecessary expenses resulting from dependency and non-productivity.

Title 42 U.S.C., Chapter 126 §12101(a)(1)-(3), (5) and (8).

14. Congress explicitly stated that the purpose of the “Federal ADA” was to:

(i) provide a clear and comprehensive national mandate for the elimination of
discrimination against individuals with disabilities;

Page 15
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
So Ce SN NWN WO Fe WD NO

NO NO NO NO NH DN NY NV NO HF HF KF YF KF OPS OU S|! lUrc S|lllUlc | lhlhUre
ao NN DN Oh SF BH!LUNOlUlUElUDDOlUlUCUCCOlUlUOmULUMUGNSUCUNOCO DOWD NDC

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 16 of 24

(ii) provide clear, strong, consistent, enforceable standards addressing discrimination
against individuals with disabilities; and,

(iii) invoke the sweep of congressional authority, including the power to enforce the
fourteenth amendment and to regulate commerce, in order to address the major areas of
discrimination faced on a daily basis by people with disabilities.

Title 42 U.S.C., Chapter 126 §12101(b)(1)-(4).

15. Pursuant to Title 42 U.S.C., Chapter 126, Subchapter III §12181(7)(A)(B) and 28 C.F.R.
§36.104, Defendants’ Property is a place of public accommodation in that it is a inn facility which

provides parking and other services to the public.

16. Pursuant to Title 42 U.S.C., Chapter 126, Subchapter III §12181(7)(A)(B) and 28 C.F.R.
§36.104, the building and/or Subject Facility which is the subject of this action is a public

accommodation covered by the “Federal ADA” and which must be in compliance therewith.

17. The Plaintiff is informed and believes, and therefore alleges that the Subject Facility has begun
operations and/or undergone substantial remodeling, repairs and/or alterations since January 26,
1990.

18. Defendants have discriminated, and continue to discriminate, against the Plaintiff, and others
who are similarly situated, by denying full and equal access to, and full and equal enjoyment of,
goods, services, facilities, privileges, advantages and/or accommodations at Defendants’ Property,
in derogation of Title 42 U.S.C., Chapter 126, Subchapter ITI §12101 et. seq., and as prohibited by
Title 42 U.S.C., Chapter 126, Subchapter III §12182 et. seq., and by failing to remove architectural
barriers pursuant to Title 42 U.S.C., Chapter 126, Subchapter III §12182(b)(2)(A) et. seq., where

such removal is readily achievable.

Page 16
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
oO Oo NN DH A FP WY NY

NO wo DO NY NO WD NY NY NO KF Ff FF FF YF KF SF OO PSFPlllU ES
oN DH ATW BP BYU lUOlOlUlCUCCOlUlUMwWOWUGN UNO DOs LN lH CO

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 17 of 24

AMERICANS WITH DISABILITIES ACT CLAIMS

19. The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal safe access
to, and the benefits of, all the accommodations and services offered at Defendants’ Property. Prior
to the filing of this lawsuit, the Plaintiff visited Defendants’ Property and was denied full and safe
access to all the benefits, accommodations, and services of the Defendants. Prior to the filing of
this lawsuit, the Plaintiff personally visited, used or attempted to use the Defendants’ Property, on
or about dates above mentioned, with the intention of using and enjoying the Property. When
Plaintiff realized that there were violations of the “Federal ADA” at the Property, Plaintiff began
perusing and cataloging these violations. Plaintiff visited the property with the desire of enjoying
it, and possibly publishing information regarding the quality and the accessibility of Defendants’
facilities but was denied full and safe access to the facilities of Defendants’ Property, and therefore
suffered an injury in fact. In addition, Plaintiff continues to desire to visit Defendants’ Property in
the future but continues to be injured in that he is unable to and continues to be discriminated
against due to the architectural barriers which remain at Defendants’ Property, all in violation of
the “Federal ADA”.

20. The Defendants have discriminated against the individual Plaintiff by negligently denying the
Plaintiff access to and full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of the buildings, as prohibited by Title 42 U.S.C., Chapter
126, Subchapter IIT §12181(7)(A)(B) et seq.

21. The Defendants have discriminated and are continuing to discriminate against the Plaintiff in
violation of the “Federal ADA” by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). A preliminary inspection of the Defendants’ Property has shown that violations exist.

22. Pursuant to the mandates of Title 42 U.S.C., Chapter 126, §12101, the Architectural and
Transportation Barriers Compliance Board (Access Board) is the government agency who has the
responsibility to write the safe harbor for design and construction to be in compliance with the
“Federal ADA” law and published the following:

(i) ADA Accessibility Guidelines 28 CFR Part 36 (56 FR 35544, July 26, 1991).

Page 17
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
Oo Ses SN DH A FP WY NY

NO NO NO NO ND WN NO HN NO Lf fF FF FF KF SEO Stl eS ele
oN HN ON SF WY NY KH DO CO Fe JN DBD A FL YH NYO | OC

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 18 of 24

(ii) ADA & ABA Accessibility Guidelines; Final Rule (published in the Federal Register
on July 23, 2004, guidelines effective September 21, 2004), hereinafter referred to as
“ADAAG”.

23. The Defendants’ Subject Facility is in violation of Title 42 U.S.C., Chapter 126, Subchapter ITI
§12181 et.seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the Plaintiff
as a result of inter alia, the following specific violations, pursuant to the mandates of Title 42
U.S.C., Chapter 126, Subchapter III §12188(a)(b) and §12181 et. seq. the ADA and 36 CFR Parts
1190 and 1191, with an effective date of September 21, 2004.

The American with Disabilities Amendments Act of 2008 P.L. 110-325

Title 42 — The Public Health and Welfare

Chapter 126 — Equal Opportunity for individual with Disabilities

Subchapter III — Public Accommodations and services operated by Private Entities

Section 12182 — Prohibition of discrimination by public accommodations

(a) General Rule

No individual shall be discriminated against on the basis of disability in the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
place of public accommodation by any person who owns, leases (or leases to), or operates a place

of public accommodation.

Hank Falstad, of ACCESS, said he would take the case and get the buildings and site ADA
compliant. ACCESS documented the ADA finds of items and elements of the buildings and site
not ADA compliant in an ADA accessibility inspection survey which is a part of this complaint,

which covers some of the following items 302-1009.

 

A. Building Blocks

 

 

 

302 Floor or Ground Surface

303 Changes in Level

304 Turning Space

305 Clear Floor or Ground Space
306 Knee and Toe Clearance

Page 18
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
Oo fo SN NWN WA FP W NO

NNO NO NO NO HN DN NN HN NO le
oN BHO CA BP WD NOU ES! lCUcCOlUlUlCUCCOCleWOWUNSN UlNOCUCUMClUELlUMGULULN UCU CUO

307 _—~ Protruding Objects
308 Reach Ranges
309 Operable Parts

 

B. Accessible Route

 

 

206.2.1 Site Arrival Points

206.2.2 Within A Site

206.2.3 Multi-Story Buildings and Facilities
206.2.8 Employee Work Areas

206.3 Location

402 Accessible Routes

403 Walking Surfaces

404 Doors, Doorways and Gates
405 Ramps

406 Curb Ramps

407 Elevators

 

 

C. General Site and Building Elements

 

502 Parking Spaces

503 Passenger Loading Zone
504 = Stairways

505 Handrails

 

 

D. Plumbing Elements and Facilities

 

602 Drinking Fountains

603 Toilet and Bathing Rooms

604 Water Closets and Toilet Compartments
605 Urinals

606 _Lavatories and Sinks

607 Bathtubs

608 Showers Compartments
609 Grab Bars

610 Seats

611 Washing Machines and Clothes Dryer

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21

 

E. Communication Elements and Features

 

 

 

702 Fire Alarm Systems
703 = Signs
704 Telephone

Page 19

Page 19 of 24

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
kr WwW N

o Oo SS A A

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 20 of 24

705 Detectable Warnings
707 Automatic Teller Machines and Fare Machines

 

 

F. Special Rooms, Spaces, and Elements

 

804 Kitchens and Kitchenette
806 Transient Lodging Guest Rooms
811 Storage

 

G. Built-In Elements

 

 

902 Dining Surfaces and Work Surfaces
903 Benches
904 Check-Out and Sales and Service Counters

 

H. Recreation Facilities

 

 

 

1004 Exercise Machines and Equipment
1008 Play Area
1009 Swimming Pools, Wading Pools and Spas

24. Plaintiff has not and is not required under law to list each and every one of the violations of the
“Federal ADA” with specificity. The Ninth Circuit Court of Appeals has held that one visit to a
public accommodation and encountering or knowing of barriers in violation of the “Federal ADA”,
which deter future visits to the public accommodation, confer standing on a plaintiff and the right

to conduct a Rule 34 Inspection on the whole of the public areas of the public accommodation.

In so holding, we agree with Steger v. Franco, Inc., 228 F.3d 889
(8th Cir.2000), in which the Eighth Circuit held that a blind
plaintiff who had only once attempted to enter the defendant's
building had standing to bring an ADA challenge. The plaintiff
was thwarted in his attempt to gain access to the men's restroom
in the building because the signage did not comply with the
ADA. Id. at 893-94. Like that plaintiff, Doran has personally
encountered certain barriers that bar his access to Holiday's
Paradise store. Further, the Steger court rejected the defendant's
argument that the blind plaintiff could challenge the ADA
violation only as to the restroom he had attempted to access,
stating that such a "narrow construction" of the ADA would
be "not only ... inefficient, but impractical.” Id. See also Parr
v. L & L Drive-Inn Restaurant, 96 F.Supp.2d 1065, 1080-81
(D.Haw.2000) ("This court is reluctant to embrace a rule of
standing that would allow an alleged wrongdoer to evade the
court's jurisdiction so long as he does not injure the same person

Page 20
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
oOo Se NN DO HH FEF WY YN

NO NO NO NY ND NWN WD NY NO HH FF F KF FE FeO St | —_ -
ao NN HN WN FBP WD NY F|F§ COS Oo Bo NN He vA FP WO NO KF OC

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 21 of 24

twice.... Plaintiff should not be required to encounter every
barrier seriatim... to obtain effective relief." (internal quotations
and citation omitted)). We agree with the Eighth Circuit that
Doran need not necessarily have personally encountered all the
barriers that bar his access to the Paradise store in order to seek
an injunction to remove those barriers. (Emphasis Added).

Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133 (9th Cir.,
2002).

25. Defendants have discriminated against the Plaintiff by denying the Plaintiff access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations
of its place of public accommodation or commercial facility in violation of Title 42 U.S.C.,
Chapter 126, Subchapter III §12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the
Defendants continue to negligently discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities, privileges,
advantages or accommodations to individuals with disabilities; and by failing to take such efforts
that may be necessary to ensure that no individual with a disability is excluded, denied services,
segregated or otherwise treated differently than other individuals because of architectural barriers

and the absence of auxiliary aids and services.

26. Plaintiff is without adequate remedy and is suffering irreparable harm and damages. Plaintiff
has retained the undersigned architect and is entitled to recover architect’s costs, and litigation
expenses from the Defendants pursuant to Title 42 U.S.C., Chapter 126, Subchapter IIT §12188(a)
and 28 CFR §36.505; and as also listed in Regulation from Title IIT Section 36.505 which states
that courts are authorized to award attorneys fees, including litigation expenses and costs as

provided in Section 12205 of the Act; the architect’s fees are costs.

27. Defendants are required to remove the existing architectural barriers to the physically disabled
when such removal is readily achievable for its place of public accommodation that has existed
prior to January 26, 1992, 28 CFR §36.304(a); in the alternative, if there has been an alteration to
Defendants’ place of public accommodation since January 26, 1992, then the Defendants are
required to ensure to the maximum extent feasible, that the altered portions of the facility are
readily accessible to and usable by individuals with disabilities, including individuals who use
wheelchairs, 28 CFR §36.402.

Page 21
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
Oo C8 AN DH Wo FP WO NO =

No who NO NO NO ND WN NY NO FF FF FEF FEF Fe FOO Eel Eel
Co a > > OO RE ~ © >  >  o <o> ©  > * ©)  ©. i i > Ss > i oo)

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 22 of 24

28. Pursuant to Title 42 U.S.C., Chapter 126, Subchapter IIT §12188(a)(2), this Court is provided
with authority to grant Plaintiff Injunctive Relief, including an order to require the Defendants to
alter The Defendants’ Facilities to make those facilities readily accessible and usable to the
Plaintiff and all other persons with disabilities as defined by the “Federal ADA”; or by closing the

facility until such time as the Defendants cure their violations of the “Federal ADA”.

29. To date, the architectural barriers and other violations of the “Federal ADA” still exist and
have not been remedied or altered in such a way as to effectuate compliance with the provisions of
the “Federal ADA”.

30. Pursuant to the “Federal ADA”, Title 42 U.S.C., Chapter 126 §12101et seq., and 28 C.F.R.
§36.304, the Defendants were required to make the Subject Facility, a place of public
accommodation, accessible to persons with disabilities since January 28, 1992. To date, the

Defendants have negligently failed to comply with this mandate.

; Page 22
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 
So 6o&e SN HN OO Fe WY NY

NO NO NO ND NY NO WN NO NO Re RR ee me me et pt
oo XN WB WA FPF WD Ne FKF§ 3D OO FB NDB oO F&F WO NO KF O&O

 

Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 23 of 24

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and requests the
following injunctive and declaratory relief:

A. The Court declares that the Subject Property and Subject Facility owned, operated, leased,
controlled, and/or administered by the Defendants is in violation of the “Federal ADA”.

B. The Court enter an Order requiring the Defendants to alter their facilities and amenities to make
them accessible to and usable by individuals with disabilities to the full extent required by the
“Federal ADA”; with in the next 24 months,

C. The Court enter an Order requiring the Defendants within or before the 23 months to certify that
the buildings and site are ADA compliant by a Board Certified ADA Architect of the American
Institute of Building Compliance Architects.

D. The Court enter an Order pursuant to any legally cognizable Jury Verdict rendered in this case.

E. The Court award reasonable architect’s costs
1. page ADA Accessibility Inspection Survey $73,408.00
2. Copyright violation of the ADA Accessibility Inspection Survey $
a. Copyright date: August 8, 2017
b. Confirmation: TXU 2-006-545

3. Costs: From August 11, 2017 through 2020 $7,000.00
4. TOTAL: $100,408.00

All costs payable within 7 days in full.
5. All costs after 2020, to be determined at later date.

F, The Court enters an Order directing the Defendant, after the certification that the building and
site are ADA compliant, to give the Plaintiff a voucher to return to the property to enjoy the
ADA retrofit. Include travel to and from their residence and $500 spending money all at no cost
to the Plaintiff.

G. The Court award such other and further relief as it deems necessary, just and proper.

Page 23
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 

 

 
(Case 2:21-cv-00738-JAD-NJK Document 1-1 Filed 05/03/21 Page 24 of 24’

DEMAND FOR JURY TRIAL

The Plaintiff hereby demands a trial by jury on all issues so triable as a matter of right.

oO Oo S DN A

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

_ WwW bd

 

 

Respectfully submitted,
ACCESS TECHNOLOGIES SERVICE, INC.

Date: January 23, 2021

Hark, POLL

Hank Falstad, AIBCA, ICC #0001259

American Institute of Building Compliance Architects™
Accessibility Inspector/Plans Examiner

Board Certified ADA Architects™

ACCESS Technologies Services, Inc.

10225 Button Willow Drive

Las Vegas, Nevada 89101

Phone: (702) 643-7575

Architect for Plaintiff

ADA/03-ACCESS Advocates/00-Advocates/202 1/HOLIDAY INN EXPRESS/Complaint/HI Express.DR03.012321

Page 24

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
